Citation Nr: 0926681	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-03 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for a 
lumbosacral strain, currently evaluated as 40 percent 
disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral foot disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to June 
1992.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(ROIC) in Philadelphia, Pennsylvania.

In May 2009, the Veteran failed to appear, without 
explanation, for a Board hearing.  He has not requested that 
the hearing be rescheduled.  Therefore, his request for a 
hearing is considered withdrawn.  See 38 C.F.R. § 20.702 (e) 
(2008).

The Board notes that in July 2009, the Veteran submitted 
additional evidence, without a waiver, pertinent to his claim 
for an increased rating for his service-connected low back 
disability and his claim for entitlement to a TDIU.  This 
evidence is cumulative and redundant of the evidence already 
of record which shows that the Veteran has been found 
disabled by the Social Security Administration due to his 
anxiety disorder and his low back disability.  Accordingly, a 
remand is not required to allow the RO to consider this 
evidence in conjunction with the Veteran's increased rating 
claim.  Furthermore, the Board notes that as the TDIU claim 
is being remanded, the RO will have the opportunity to review 
the newly submitted evidence in conjunction with that claim 
prior to issuing a final decision on the claim.

The issues of entitlement to service connection for a 
bilateral foot disability and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  During the period of this claim, the Veteran's low back 
disability has not been productive of a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician; nor has there been any evidence of favorable or 
unfavorable ankylosis.

2.  In an unappealed January 1996 decision, the Board denied 
the Veteran's claim for service connection for bilateral 
hearing loss.

3.  The evidence associated with the claims file subsequent 
to the January 1996 decision is cumulative or redundant of 
the evidence previously of record or is not sufficient to 
raise a reasonable possibility of substantiating the claim 
for service connection for bilateral hearing loss.

4.  In an unappealed November 1993 rating decision, the RO 
denied the Veteran's claims for service connection for a left 
knee disability.

5.  The evidence associated with the claims file subsequent 
to the November 1993 decision is cumulative or redundant of 
the evidence previously of record or is not sufficient to 
raise a reasonable possibility of substantiating the claim 
for service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
Veteran's low back disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292, 5293, 5295 
(2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2008).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

4.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a left knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Low Back Disability

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).  

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a (2008), a lumbar disorder such as 
that presented in this case is evaluated under the general 
formula for disease and injuries of the spine, (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury:  In 
pertinent part, they provide that a 50 percent evaluation is 
warranted if there is evidence of unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
warranted if forward flexion of the thoracolumbar spine is 30 
degrees or less or there is favorable ankylosis of the entire 
thoracolumbar spine; a 20 percent evaluation is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  If 
forward flexion of the thoracolumbar is greater than 60 
degrees, but not greater than 85 degrees, the combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees but not greater than 235 degrees, or there is muscle 
spasm, guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour, a 10 percent 
disability evaluation is warranted.

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237-5243 (2008).

Additionally, there are two specific notes relating to 
intervertebral disc syndrome which provide the following: 
First, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Second, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).

Analysis

In a February 1993 rating decision, based on the results from 
a November 1992 VA examination, the RO granted the Veteran 
service connection for intermittent lumbosacral strain 
syndrome, and granted a 10 percent evaluation, effective June 
16, 1992.

The Veteran was afforded a VA examination in December 1996.  
Based on the findings from the December 1996 examination, the 
Veteran was granted an increased rating of 20 percent in a 
February 1997 RO rating decision, effective December 13, 
1996.

In an August 2000 claim, the Veteran requested that his low 
back disability be reevaluated, and indicated that he was not 
working at that time due to his medical problem.

In response to his claim, the Veteran was afforded a VA 
examination in October 2000.  Based on the results from the 
October 2000 VA examination, the Veteran was granted an 
increased rating of 40 percent for his service-connected 
lumbosacral strain, effective August 18, 2000.

In June 2004, the Veteran filed his current claim for an 
increased rating for his service-connected low back 
disability.  In response to his claim, the Veteran was 
afforded his most current VA examination in August 2004.  The 
examiner noted the Veteran's report of initially injuring his 
back in 1992 during active service, which resulted in severe 
low back pain, usually radiating into the left leg with the 
left leg giving out.  The Veteran also reported that in July 
2004, while lifting garbage bags at work, he again 
experienced severe back pain, radiating into the left leg.  
At that time, he complained of constant pain in the left 
paralumbosacral area with tingling in the atnerolateral 
aspect of the left thigh.  The Veteran also indicated that he 
was able to conduct the activities of daily living, but 
claimed to be unable to return to his employment in 
housekeeping.  

On physical examination, the Veteran was able to take off his 
shoes, socks and clothes, and put them back on.  He could lie 
down on the bed with a straight leg lower extremity.  He was 
able to stand against the wall while waiting for the 
appointment.  He sat down with pain on the left side of the 
low back.  The Veteran claimed to be afraid of pain and 
refused to do straight leg raising, range of motion other 
than lateral flexion, and refused to bend the knees or hips.  
Lateral flexion was measured at 20 degrees.  There was no 
local swelling, redness or tenderness of the low back.  X-
rays of the lumbosacral spine revealed very mild degenerative 
disc disease at the L5-S1.  Neurologically, motor examination 
was completely intact other than having some give away in the 
left lower extremity which he related to pain.  The examiner 
noted that on full effort, the Veteran's strength was quite 
preserved, overall 5/5 bilaterally.  Sensory examination was 
intact as well as reflexes.  There was no clonus and down 
going toes bilaterally.  The diagnosis was severe lumbosacral 
strain on the left side with mild degenerative disc disease 
and no evidence of any radiculopathy.

A medical evaluation form submitted by J.M., D.C. indicates 
that the Veteran could not lift more than 10 pounds or push 
and pull due to discomfort, and that he would be unable to 
continue to work a full 8-hour day.  The examiner was unable 
to determine how many hours the Veteran could work, and he 
noted that his medications caused a marked drowsiness.

An October 2004 prescription from S.B., MD noted that the 
Veteran should be out of work due to a back injury for 12 
months.

Based on the aforementioned evidence, in October 2004 and 
November 2004 rating decisions, the RO continued the 40 
percent evaluation for the Veteran's service-connected low 
back disability.

In his October 2004 notice of disagreement, the Veteran 
claims that he had been walking with a cane since July; that 
X-rays showed evidence of arthritis; that he had been told 
not to work by his private doctor, S.B.; and that he could 
not conduct activities of daily living as noted in the August 
2004 VA examination report.

Social Security Administration disability determination 
records show that in November 2007, the Veteran was found to 
be disabled due to PTSD and low back pain.  See November 2007 
Social Security Administration Decision.

VA outpatient treatment records from the VA Medical Centers 
in East Orange, Wilkes-Barre and Brooklyn dated from 1995 to 
2009 show that the Veteran has been seen for complaints of 
back pain.

The Veteran was advised by the RO in January 2009 of the 
provisions of 38 C.F.R. § 3.655.  They indicate that when 
entitlement to a benefit cannot be established without a 
current VA examination and a claimant, without good cause, 
fails to report for such VA examination, and it is a claim 
for an increased rating, the claim shall be denied.  38 
C.F.R. § 3.655(a), (b).  It is only when a claim is an 
original claim that the claim shall be based on the evidence 
of record if the Veteran fails to report.  Id.

This is not an original compensation claim, as defined at 38 
C.F.R. § 3.160(b) (2008).  On the contrary, the Veteran's 
original compensation claim was filed in June 1992.  That 
claim, for service connection for lumbosacral strain, was 
granted in February 1993, with an initial evaluation of 10 
percent, effective June 16, 1992.  The Veteran appealed that 
decision, and in a February 1997 rating decision, he was 
granted an increased evaluation of 20 percent, effective 
December 13, 1996.  The 20 percent rating was continued in an 
August 1998 rating decision, and that decision became final, 
per 38 U.S.C.A. § 7105 (West 2002), when the Veteran did not 
appeal it after notification later in August 1998.  Under 38 
C.F.R. § 3.655, the current claim must be denied.  It 
provides that when entitlement to a benefit cannot be 
established without a current VA examination, and the claim 
is not an original claim, and the claimant fails to appear 
and does not show good cause, the claim shall be denied.  38 
C.F.R. § 3.655(a), (b).

Entitlement in this case cannot be established without a 
current VA examination.  Another examination, if conducted, 
might show increased entitlement.  However, that examination 
would have to be conducted, to determine whether the Veteran 
meets the requirements for increased ratings for his low back 
disability.  This information is necessary in order to 
establish the claim.

The Veteran was notified at his latest address of record of 
impending examination scheduled in February 2009.  After the 
Veteran was notified in the February 2009 supplemental 
statement of the case of the provisions of 38 C.F.R. § 3.655, 
and that he had failed to report for examination in February 
2009, he did not offer any explanation for not appearing for 
the VA examinations, and thus, he has not met his burden of 
showing good cause for failure to report.  Also, in March 
2009, the representative noted that the Veteran had failed to 
appear but did not offer any explanation indicating that 
there was good cause for the Veteran's failure to report.  
Additionally, the Veteran did not respond to the supplemental 
statement of the case notice to him that he had failed to 
report for the examination, and the supplemental statement of 
the case was sent to his last address of record and was not 
returned as undeliverable.  Therefore, it is presumed he 
received all of these notices.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992).

Entitlement to an increased rating cannot be established 
without an examination showing entitlement, and the Veteran 
failed without good cause to report for the examination.  
Based on the law and evidence, the claim is denied.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).



Claims to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.
New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran claims that he developed bilateral hearing loss, 
as well as a left knee disability during his active military 
service.

In an unappealed Board decision of January 1996, the 
Veteran's claim for service connection for bilateral hearing 
loss was denied based on a finding that the Veteran did not 
have a hearing disability for VA compensation purposes.

In an unappealed rating decision of November 1993, the RO 
denied service connection for a left knee disability, based 
on its findings that available service treatment records (for 
1992 only) were negative for a left knee condition; that the 
service separation examination in January 1992 was negative 
for complaints of knee pain or knee disability; and that the 
service separation examination did not diagnose a left knee 
disability.  

The Veteran's current claims to reopen were received in June 
2004.  The evidence of record prior to the January 1996 Board 
decision and the November 1993 rating decision included 
service treatment records, which are negative for any 
evidence of a left knee disability or injury in service or at 
the time of the Veteran's service separation examination in 
January 1992.  Service treatment records show that at the 
time of his January 1992 separation examination, the Veteran 
made complaints related to his ears and his hearing.  
Although it was noted that examination findings for the ears, 
nose and throat were normal; examination results did reveal a 
slight hearing deficit in the right ear.  Also included in 
the record at that time were the reports from a November 1992 
VA orthopedic examination, showing a normal evaluation of the 
Veteran's lower extremities, and a VA audiological 
examination conducted in December 1992, showing mild hearing 
loss in the right ear at 8000 Hz, hearing within normal 
limits for the left ear, an excellent discrimination score 
bilaterally, and an assessment of a normal audiological 
evaluation.

The evidence received since the January 1996 Board decision 
and the November 1993 rating decision includes statements 
from the Veteran in which he repeats his contentions that he 
developed bilateral hearing loss and a left knee disability 
in service.  The evidence received since the January 1996 and 
November 1993 decisions also includes outpatient treatment 
records from the VA Medical Centers in East Orange, New 
Jersey, Wilkes-Barre, Pennsylvania and Brooklyn, New York, 
dated from 1995 to 2009.  This evidence continues to show 
that the Veteran does not have hearing loss for VA 
compensation purposes, and that he does not have a left knee 
disability.  

The Board finds that although new, this evidence is 
cumulative and redundant of the evidence of record prior to 
the January 1996 Board decision and the November 1993 rating 
decisions because it continues to show that the Veteran does 
not have a current diagnosis of hearing loss for VA 
compensation purposes or a left knee disability.  
Furthermore, the Board finds that the evidence is not 
material as it does not relate to an unestablished fact 
necessary to substantiate the claims, i.e., that the Veteran 
has bilateral hearing loss or a left knee disability related 
to his active military service.

Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen the Veteran's 
claims for service connection for bilateral hearing loss or 
service connection for a left knee disability.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants, when providing 
the notice required by section 5103(a), it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The record reflects that in August 2004, prior to the initial 
adjudication of the claims to reopen, and in January 2009, 
the Veteran was provided with the required notice, to include 
notice required under Kent, supra, regarding new and material 
evidence to reopen a previously denied claim.  The Board 
notes that, even though the letters requested a response 
within 60 days, they also expressly notified the Veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence 
must be received by the Secretary within one year from the 
date notice is sent).  The Board also notes that although 
both the 2004 and 2009 letters referred to a February 1993 
rating decision that the Veteran actually appealed; they both 
also give the Veteran the correct information regarding what 
his claim was denied for and what consequently, what type of 
evidence he needed to provide in order for his claim to be 
reopened.  Therefore, the Board finds that the Veteran was 
not prejudiced by this mistake on the part of the RO.

The Veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in the January 2009 letter.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  The Veteran was provided the specific 
notice required by Vazquez-Flores in an October 2008 letter.

The Board acknowledges that, unfortunately, all of the 
Veteran's service treatment records are not available.  Under 
such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule. Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because 
these records, if they existed, remain absent from the file, 
the Board's analysis has been undertaken with the heightened 
obligation set forth in Cuevas and O'Hare in mind.  It is 
further noted, however, that the case law does not lower the 
legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  In this regard, the Board acknowledges the 
Veteran's contentions that service treatment records 
reflecting treatment received for his defective hearing and 
an injury to his left knee, are missing.  However, in the 
absence of a current hearing disability satisfying the 
requirements of 38 C.F.R. § 3.385, or evidence of a left knee 
disability, the claims must be denied by operation of law.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).

The Board notes that, besides the unavailable service 
treatment records, all pertinent evidence has been obtained 
in this case and the Veteran has been given the opportunity 
to appear for appropriate VA examinations.  Neither the 
Veteran nor his representative has identified any additional 
evidence that could be obtained to substantiate the denied 
claims.  The Board is also unaware of any such evidence.

In sum, the Board concludes that any errors in the notice and 
the development of the claims by the originating agency were 
not prejudicial to the Veteran.

ORDER

An increased rating for a lumbosacral strain is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a left knee disability is denied.


REMAND

The Veteran contends that he developed his currently 
demonstrated bilateral foot disability during his active 
military service.  He claims that his arches dropped during 
service, and that he was issued arch supports in the spring 
or summer of 1990.  Outpatient treatment records from the 
Brooklyn VA show that the Veteran was diagnosed with flat 
feet in September 2004.  

The RO, in its November 1993 rating decision, advised the 
Veteran that only service treatment records for 1992 were 
available, and that those records do not show any complaints 
or treatment for a foot condition.  The record reflects that 
in September 1992, the RO made a request for the Veteran's 
complete service treatment records, and received some records 
in December 1992.  A May 5, 1993 notification from the 
Service Department indicated that all available service 
medical records had been furnished to the VA in December 
1992.  

The procurement of potentially pertinent medical records 
referenced by the Veteran is required.  As it appears that 
there may be available service medical records that are not 
presently associated with the claims folder, a remand is 
required.  See 38 C.F.R. § 3.159(c)(2).  The provisions of 38 
C.F.R. § 3.159(c) provide that VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  If VA is unable to obtain such 
records, VA must provide the claimant with oral or written 
notice of that fact.  The notice must contain various 
information, including an explanation of the efforts VA made 
to obtain the records and a description of any further action 
VA will take regarding the claim.  38 C.F.R. § 3.159(e).

The Board also notes that the Veteran's TDIU claim is 
inextricably intertwined with the issue of entitlement to 
service connection for a bilateral foot disability, and 
cannot be adjudicated at this time.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of the aforementioned service medical 
records through official channels.  If the 
RO or the AMC is unsuccessful in obtaining 
any such evidence, it should document the 
efforts to obtain the records, and should 
request the Veteran and his representative 
to provide a copy of the outstanding 
evidence to the extent they are able to.

2.  Readjudicate the Veteran's claims for 
service connection for a bilateral foot 
disability and entitlement to a TDIU, based 
on a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before the 
claims folder is returned to the Board for 
further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


